Case 2:20-cv-09825-VAP-JC Document 26 Filed 11/16/20 Pagei1of2 Page ID#:814

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Central District of California

 

 

ROVIER CARRINGTON
)
)
Plaintiff(s) )

v. Civil Action No. 2:20-cv-09825-VAP-JC
HARVEY WEINSTEIN )
)
see attached )
Defendantts) }

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BRIAN GRADEN MEDIA LLC
clo ETHAN MANAGEMENT CORP.
15396 Ashley Ct.
Whittier, CA 90603

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: G. SCOTT SOBEL, Esq.

LAW OFFICE OF G. SCOTT SOBEL
1180 S. Beverly Drive, Suite 610
Los Angeles, CA 90035-1158

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 2:20-cv-09825-VAP-JC Document 26 Filed 11/16/20 Page 2of2 Page ID #:815

Case 2:20-cv-09825-VAP-JC Document1 Filed 10/26/20 Page1of82 Page ID #1

G. SCOTT SOBEL, Esq., SBN 124818
1 || LAW OFFICE OF G. SCOTT SOBEL
2 1180 S. Beverly Drive, Suite 610
Los Angeles, CA 90035-1158
3 Tel: (310) 422-7067; Fax: (888) 863-5630
GScottSobel@gmail.com
4
Attorney for Rovier Carrington
5
6 UNITED STATES DISTRICT COURT
7 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
8
9 ROVIER CARRINGTON, Case No:
10 VERIFIED COMPLAINT FOR
Plaintiff DECLARATORY RELIEF AND DAMAGES:
1 1. DECLARATORY JUDGMENT
12 28 U.S.C. § 2201
vs. (Judge Failla’s “Individual Rules of Practice in
13 Civil Cases” and all Orders issued under it are
14 HARVEY WEINSTEIN; EST ATE OF pnconstitutional and Void for lack of Due
SUMNER REDSTONE; NATIONAL rocess)
15 AMUSEMENTS, INC.; BRIAN 2. SEXUAL ASSAULT OF MINOR
GRADEN; BRIAN GRADEN MEDIA Civil Penalties under Cal. Penal Code § 216.5
16 LLC; VIACOMCBS INC.; PARAMOUNT | (STATUORY RAPE)
17 || BRAD ALAN GREY TRUST: STANTON | 3: SEXUAL ASSAULT OF ADULT
“LARRY” STEIN; DIANA A. SANDERS; (RAP ed under Cal. Penal Code § 216 (a)
18 RUSS AUGUST & KABAT LLP; WOOK
HWANG; LOEB & LOEB LLP; 4. SEXUAL HARRASSMENT
19 || CHRISTOPHER LLOYD LAVIGNE; Cal. Gov. Code §§ 12923, 12940(j)
29 || STEPHEN ROBERT FISHBEIN; 5, INTENTIONAL INFLICTION OF
SHEARMAN & STERLING LLP; HON. EMOTIONAL DISTRESS
21 KATHERINE POLK FAILLA (In her
official and individual capacities), and 6. DEPRIVATION OF CIVIL RIGHTS
22 || DOES 1-100, 42 U.S.C. § 1983
33 Substantive And Procedural Due Process
Defendants. 7. CONSPIRACY TO VIOLATE CIVIL
24 RIGHTS
42 U.S.C. § 1983
25 8. ALTERNATIVELY, FRAUD BY
26 CONCEALMENT
27
JURY TRIAL DEMANDED
28

 

 

 

 

 

1 .
CARRINGTON v. GRADEN et. al. COMPLAINT — Sex Cult - Civil Rights
